Citation Nr: 1819867	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee cystic ganglia. 

2.  Entitlement to service connection for right knee patellar chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1988 to July 1990 and from August 2006 to January 2008.  Additionally, he also had Reserve service from December 2001 to August 2006.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, inter alia, denied service connection for a right knee sprain.  The Veteran filed a timely notice of disagreement (NOD) in January 2010.  In a February 2010 statement, the Veteran requested to reopen his claim for service connection for a right knee sprain.  In a May 2010 rating decision, the RO reopened what was characterized as a previously denied claim for service connection for a right knee sprain and denied the claim on the merits.  However, as the Veteran had filed a timely NOD to the January 2010 rating decision, new and material evidence was not required, and the claim did not need to be reopened for adjudication.  The Veteran filed a substantive appeal in July 2014, via a VA Form 9, Appeal to the Board. 

In his July 2014 VA Form 9, the Veteran requested a Board hearing.  However, in December 2015, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2017).  

Review of the evidence of record reflects that the Veteran has two separate right knee disorders with different theories of entitlement as set forth below; thus, the issue has been bifurcated, as set forth on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's right knee cystic ganglia are related to an in-service injury.  

2.  The preponderance of the evidence is against a finding that the Veteran's right knee patellar chondromalacia is related to his active military service. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right knee cystic ganglia are met.  38 U.S.C. §§ 1110, 1111, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for right knee patellar chondromalacia have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran contends that his right knee conditions were aggravated by his active military service; specifically his second period of service from August 2006 to January 2008.

Service treatment records (STRs) reflect a normal clinical evaluation for the Veteran's lower extremities as noted on the March 1988 enlistment examination.  A February 2006 physical examination revealed a diagnosis of right knee patellar chondromalacia.  Subsequently, the Veteran was continually seen for complaint of right knee pain. 

Post service, during his March 2010 VA examination, the Veteran reported that he could not recall specific injury or how long his right knee condition had been present, but stated that he did to a lot of jumping while in the Reserves.  He reported that while on active duty, he had to crawl on and off tanks and did 12 mile marches with back packs on.  He reported that his right knee "cracks," is stiff, and it buckles.  Radiology imaging results reflect no fracture, dislocation, or soft tissue swelling.  The mineralization and alignment were preserved and there was no acute osseous lesion.  The Veteran was diagnosed with mild patellofemoral pain syndrome, right knee.  The examiner found that the Veteran's current right knee condition is less likely as not (less than 50/50 probability) caused by or a result of his in-service right knee injuries and treatments.  As rationale, the examiner reported that the Veteran's active duty entrance physical in 2006 noted patellar chondromalacia.  He reported that although the Veteran was seen for knee pain and strain while on active duty, no joint narrowing was noted on the current knee x-ray.  He concluded that most likely his current knee condition/pain would be related to the pre-existing condition noted on his physical examination when he entered active military service.

In his July 2014 VA 9, the Veteran reported that he believed that his current knee condition was made worse because of his military service.  He reported that he understood that he had a knee issue prior to his enlistment but purported that it resolved or the military would not have accepted him.  He reported that he was treated more than 10 times while on active duty, but a lot of the time, he would just take over the counter medication to help resolve the pain.  

The Veteran underwent radiology testing in November 2014 which reflects small cystic ganglia at the posterior aspects of the anterior cruciate ligament and posterior cruciate ligament, sequela of remote/repetitive injury.  Chondromalacia of the patella and medial compartments were also noted.

In a November 2016 statement, the Veteran reported that he was assigned to a cavalry unit and on a consistent basis climbed in and out of vehicles.  He also reported that he consistently went 12 mile marches with about 60 pounds on his back.  He reported that as a soldier, they tried not to go to the doctor and tough it out when injury occurs.  The Veteran indicated that he could not report when he sprained his knee, but thought it would be from a combination of the rigorous road marches and climbing up and down tanks took a toll on his knees.  He reported that he continuously went to the doctor and complained of pain in his right knee, which would get stiff and lock up which still occurred.  

VA treatment records reflect complaint of and treatment for the Veteran's right knee pain.  

Upon review of the evidence of record, the Board finds that service connection for cystic ganglia is warranted.  

The only medical opinion of record establishes a nexus between the Veteran's cystic ganglia and his active duty military service.  Although the radiologist who prepared the November 2014 MRI report did not provide an extensive rationale for his conclusion that the cystic ganglia were sequelae of a remote/repetitive injury, reading his opinion in the context of the evidence of record, to include the Veteran's statements, reflects that he concluded that the MRI findings were consistent with the Veteran's service.  Thus, the opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Furthermore, the Board finds the Veteran's statements to be competent, credible, and consistent with the places, types, and circumstances of service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran's DD 214 reflects that he was a signal support systems specialist and it is feasible that he had to stand and crawl often.  

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Moreover, given the adequate medical opinion and competent, credible lay statements of the Veteran, the evidence is at least evenly balanced as to whether the Veteran's cystic ganglia is a result of his in-service duties.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for cystic ganglia is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

However, upon review of the evidence of record, the Board finds that service connection for right knee patellar chondromalacia is not warranted.  

In this case, the Veteran's STRs include a February 2006 physical report, which noted that the Veteran had right knee patellar chondromalacia.  Consequently, the Board finds that right knee patellar chondromalacia was noted at acceptance, examination, or enrollment into the Veteran's second period of service and, thus, the presumption of soundness does not apply.

Therefore, the only issue is whether the right knee patellar chondromalacia was aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation'").  A preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

As to whether the Veteran's right knee patellar chondromalacia was aggravated by service, the evidence does not reflect that there was an increase in severity of his right knee patellar chondromalacia during service.  Following the February 2006 physical, the STRs do not reflect worsening of the Veteran's right knee patellar chondromalacia.  Additionally, in the Veteran's August 2007 separation report of medical examination, his lower extremities were clinically evaluated as normal.  While the Veteran continued to be seen for his patellar chondromalacia, the March 2010 VA examiner classified the Veteran's patellar condition as "mild." The VA examiner found that no joint narrowing was noted on radiology and he concluded that most likely the Veteran's patellar chondromalacia would be related to the pre-existing condition noted on his physical examination when he entered active military service.   

As the March 2010 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant information in the claims file, including the Veteran's lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the examiner did not specifically discuss the Veteran's assertions that his patellar chondromalacia worsened in service in his rationale, reading the opinion as a whole and in the context of the evidence of record, the examiner's opinion was based on an analysis of all of the evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no contrary medical opinion or evidence in the claims file indicating that the Veteran's right knee patellar chondromalacia increased in severity during service.

The only other evidence indicating such is the Veteran's statements that he believed that his right knee patellar chondromalacia had worsened during service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran is competent to opine as to his observation of pain, as well as whether it increased in severity during service.  See Falzone v. Brown, 8 Vet. App. 398, 403   (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, the question of whether such increase, if any, was due to the natural progress of the disease are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  His statements in this regard are therefore not competent, and thus do not warrant the conclusion that the presumption of aggravation is for application.  To the extent that these statements are competent, the Board finds that the specific, reasoned opinion of the March 2010 VA examiner indicating that any increase in the severity of the disease was due to its natural progress is of greater probative weight than the Veteran's more general lay assertions in this regard.

As the Veteran's right knee patellar chondromalacia was noted when he was examined, accepted, and enrolled for his second period of service, the presumption of soundness is not for application.  As the only basis for service connection in this situation would be due to aggravation of the preexisting right knee patellar chondromalacia, and the weight of the evidence is against such aggravation, entitlement to service connection for right knee patellar chondromalacia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right knee cystic ganglia is granted. 

Entitlement to service connection for right knee patellar chondromalacia is denied.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


